

115 HR 1907 IH: Election Infrastructure and Security Promotion Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1907IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Johnson of Georgia (for himself, Mr. Conyers, Mr. Pocan, Mr. Meeks, Mr. Cicilline, Mr. Raskin, Mr. Cohen, Mr. Rush, Mr. Bishop of Georgia, Ms. Clarke of New York, Ms. Norton, Ms. Lee, Mr. Hastings, Ms. Jackson Lee, Mrs. Watson Coleman, Ms. Slaughter, Ms. Wilson of Florida, Mr. Ted Lieu of California, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Huffman, Mr. Danny K. Davis of Illinois, Mr. Richmond, Ms. Fudge, Ms. Bass, Mr. Butterfield, Mr. Cummings, Mr. Al Green of Texas, Ms. Maxine Waters of California, Mr. Norcross, Mr. McNerney, Mr. Payne, Ms. Judy Chu of California, Ms. Eshoo, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Science, Space, and Technology, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to conduct research and development to mitigate the
			 consequences of threats to voting systems, to amend the Help America Vote
			 Act of 2002 to require the voting systems used in elections for Federal
			 office to comply with national standards developed by the National
			 Institute of Standards and Technology for operational security and ballot
			 verification, to establish programs to promote research in innovative
			 voting system technologies, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Election Infrastructure and Security Promotion Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Election Infrastructure and Security
					Sec. 101. Definition of critical infrastructure.
					Sec. 102. Designation of voting systems as critical infrastructure.
					Sec. 103. Voting system threat and research and development.
					Title II—National Standards for Voting System Security
					Sec. 201. Development of standards.
					Sec. 202. Requiring States to comply with standards in administration of elections for Federal
			 office.
					Sec. 203. Incorporation of standards into certification and testing of voting systems.
					Title III—National Standards for Transparency and Verification of Ballot Counting
					Sec. 301. Development of standards.
					Sec. 302. Requiring States to comply with standards in administration of elections for Federal
			 office.
					Title IV—Research and Development
					Sec. 401. Innovative election technology research and development.
			IElection Infrastructure and Security
 101.Definition of critical infrastructureIn this title, the term critical infrastructure has the meaning given such term in section 1016 of the Critical Infrastructure Protection Act of 2001 (42 U.S.C. 5195c(e)).
 102.Designation of voting systems as critical infrastructureThe Secretary of Homeland Security, acting through the Assistant Secretary of the National Protection and Programs Directorate, shall—
 (1)designate voting systems used in the United States as critical infrastructure; (2)include threats of compromise, disruption, or destruction of voting systems in national planning scenarios; and
 (3)conduct a campaign to proactively educate local election officials about the designation of voting systems as critical infrastructure and election officials at all levels of government of voting system threats.
				103.Voting system threat and research and development
 (a)In generalIn furtherance of local election official preparedness and response, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology, and in consultation with other relevant agencies and departments of the Federal Government and relevant State and local election official operators of election infrastructure, shall conduct research and development to mitigate the consequences of voting systems threats.
 (b)ScopeThe scope of the research and development under subsection (a) shall include the following: (1)An objective scientific analysis of the risks to critical election infrastructures from a range of threats.
 (2)Determination of the voting system assets and infrastructures that are at risk from intrusion, compromise, disruption or destruction.
 (3)An evaluation of emergency planning and response technologies that would address the findings and recommendations of experts, including those of a Commission to Assess the Threat to the United States from election administration or voting system attack.
 (4)An analysis of technology options that are available to improve the resiliency of critical infrastructure to voting system threats.
 (5)The restoration and recovery capabilities of critical infrastructure under differing levels of damage and disruption.
					(c)Comprehensive plan
 (1)In generalThe Secretary of Homeland Security shall prepare and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive plan to protect and prepare the critical infrastructure of the voting systems used in the United States against threats, including from acts of terrorism.
 (2)Plan requirementsThe comprehensive plan shall— (A)be based on findings of the research and development conducted under subsection (a);
 (B)be developed in consultation with the relevant Federal sector-specific agencies (as defined under Homeland Security Presidential Directive for critical infrastructures); and
 (C)be developed in consultation with State and local election officials. (3)UpdatesThe Secretary shall update the plan required under this subsection biennially.
					IINational Standards for Voting System Security
			201.Development of standards
 (a)DevelopmentThe Director of the National Institute of Standards and Technology shall develop standards for ensuring the operational security of the voting systems used in elections for Federal office, including the physical and cybersecurity of such systems and security requirements for the personnel who operate such systems.
 (b)Contents of StandardsIn developing standards under this title, the Director shall ensure the following: (1)The standards shall set forth specific, evidence-based security requirements for the operation of each individual component of voting systems, including components for marking ballots, scanning ballots, aggregating vote tallies from vote counters, and electronic poll books.
 (2)The standards shall set forth specific, evidence-based requirements for the interoperability of the components, based on data standards established by the National Institute of Standards and Technology.
 (3)No system or device upon which ballots or votes are cast or tabulated shall be connected to the Internet at any time through any publicly accessible network.
 (4)No system or device upon which ballots or votes are cast or tabulated shall contain, use, or be accessible by any wireless, power-line, or concealed communication device.
					(c)Deadline; updates
 (1)Deadline for initial standardsThe Director shall develop the standards under this title not later than 1 year after the date of the enactment of this Act.
 (2)UpdatesThe Director may update the standards under this title at such times as the Director considers appropriate.
 202.Requiring States to comply with standards in administration of elections for Federal officeSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:
				
 (7)Compliance with security standardsIn operating the voting system, the State shall comply with the applicable standards developed by the Director of the National Institute of Standards and Technology under title II of the Election Infrastructure and Security Promotion Act of 2017 for ensuring the operational security of voting systems..
 203.Incorporation of standards into certification and testing of voting systemsSection 231(a) of the Help America Vote Act of 2002 (52 U.S.C. 20971(a)) is amended by adding at the end the following new paragraph:
				
 (3)Ensuring compliance with operational security standardsThe testing and certification of voting system hardware and software carried out under this subtitle shall test whether voting systems are in compliance with the applicable standards developed by the Director of the National Institute of Standards and Technology under title II of the Election Infrastructure and Security Promotion Act of 2017 for ensuring the operational security of voting systems, including testing whether the components of voting systems meet the component-specific security requirements and the system interoperability requirements under such standards..
			IIINational Standards for Transparency and Verification of Ballot Counting
			301.Development of standards
 (a)DevelopmentThe Director of the National Institute of Standards and Technology shall develop standards for ensuring that the process by which ballots are counted in elections for Federal office is transparent and permits voters to verify that votes in such elections are counted correctly.
 (b)Contents of standardsIn developing standards under this title, the Director shall ensure the following: (1)Election officials will provide the public with sufficient evidence to verify the results of an election for Federal office, including through the establishment of tracking procedures that permit members of the public to track the ballots counted in the election, so long as such procedures ensure the anonymity of the individuals who cast the ballots.
 (2)All of the data used or produced by the relevant components of a voting system used in an election for Federal office.
 (3)Election officials shall make all of the relevant components of a voting system used in an election for Federal office available to other parties (such as other officials of the State, research organizations, and institutions of higher education) to duplicate the testing procedures used to certify the use of the system for use in such elections.
					(c)Deadline; updates
 (1)Deadline for initial standardsThe Director shall develop the standards under this title not later than 1 year after the date of the enactment of this Act.
 (2)UpdatesThe Director may update the standards under this title at such times as the Director considers appropriate.
 (d)Relevant components definedIn this section, the term relevant components means, with respect to a voting system, each component of the system which is involved with counting ballots and producing a tally of the ballots cast, including the source code, build tools, build procedure documentation, test plans, test fixtures, and software and hardware specifications.
 302.Requiring States to comply with standards in administration of elections for Federal officeSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)), as amended by section 202, is amended by adding at the end the following new paragraph:
				
 (8)Compliance with transparency and ballot verification standardsIn operating the voting system, the State shall comply with the applicable standards developed by the Director of the National Institute of Standards and Technology under title III of the Election Infrastructure and Security Promotion Act of 2017 for ensuring that the process by which ballots are counted in elections for Federal office is transparent and permits voters to verify that votes in such elections are counted correctly..
			IVResearch and Development
			401.Innovative election technology research and development
 (a)In generalThe National Science Foundation, in cooperation with the Defense Advanced Research Projects Agency, shall establish an election technology innovation research and development program. Such program—
 (1)shall support the development of hardware and software technologies and systems for marking ballots, scanning ballots, aggregating tallies from counters, and electronic poll books; and
 (2)may also support research and development on other elements of technology for voting, election administration, auditing, and other election-critical operations.
 (b)RequirementsThe National Science Foundation shall, to the extent practicable and in consultation with the Election Assistance Commission and the National Institute of Standards and Technology, ensure that technologies developed through assistance provided under this section—
 (1)conform to any applicable standards and guidelines for design and for data interoperability established by the National Institute of Standards and Technology; and
 (2)are made available for use by Federal, State, and local governments at no cost. 